El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
Los beneficiarios del obrero Julio Flores Meléndez ale-garon ante el administrador del Fondo del Seguro del Es-*279tado que mientras el obrero trabajaba para el patrono ase-gurado The Fajardo Sugar Growers Ass’n. (Loíza Section), en el mes de julio de 1942 recibió un golpe .con motivo de una caída que sufrió en el curso de su trabajo, y que como consecuencia de la trauma recibida, le sobrevino la muerte. El administrador negó la compensación, recurriendo enton-ces los beneficiariós para ante la Comisión Industrial. Se-ñalada la vista para el 7 de diciembre de 1943, comparecie-ron los beneficiarios con su prueba testifical, pero su abo-gado Gerardo J. Walker no compareció a pesar de haber-sido oportunamente notificado. Llamado el caso, los benefi-ciarios manifestaron que no podían entrar a la vista por-que su abogado no se hallaba presente. Aparece de los autos un telegrama enviado por dicho abogado desde Eío Grande el 6 de diciembre de 1943, dirigido al presidente de la Comisión suplicándole la posposición del caso para la una y media de la tarde por tener el abogado un señalamiento previo en la corte de distrito. A pesar de que la Comisión esperó por él hasta las tres de la tarde, no compareció. El presidente de la Comisión manifestó a los beneficiarios que los ayudaría a conducir su caso a fin de que no se suspen-diese el procedimiento, pero los beneficiarios no aceptaron. El administrador solicitó, entonces el sobreseimiento y su moción fue declarada con lugar, con la condición de abrir nuevamente el caso si los peticionarios y su abogado demos-traban un motivo que lo justificara. Posteriormente se dejó sin efecto la orden de sobreseimiento a virtud de moción ra-dicada por los peticionarios por conducto de su abogado Walker, y se señaló nuevamente la vista para el 30 de marzo de 1944. Ese día compareció el abogado Walker, pero no sus testigos. Anunció a la Comisión que su testigo principal, el doctor Jacinto González, se hallaba enfermo y había puesto un telegrama anunciando su imposibilidad de asistir a la Comisión ese día. En efecto, aparece de los autos que el telegrama fue recibido en la Comisión el mismo día a las *28010:50 de la mañana (a pesar de haber sido puesto a las 8: 35 de la mañana). Excusando la incomparecencia de sus otros testigos, informó el abogado que él les había indicado qne no comparecieran porque, no pudiendo asistir el doctor González, que era el testigo principal, la vista se suspende-ría. El abogado del administrador propuso que se le per-mitiese presentar su prueba y en ocasión posterior se oyese a los peticionarios, con lo cual estuvo conforme el abogado de éstos, pero el comisionado no ,1o permitió, alegando que de hacerlo así, se invertiría el orden de la prueba, toda vez que eran los beneficiarios los que en primer término debían presentar la suya. En tales circunstancias el comisionado denegó la moción de suspensión que oralmente presentó el abogado de los peticionarios, y luego de exponer los distin-tos incidentes a que nos hemos referido, como razones para desestimar el caso expresó:
“Se opone el Administrador a la suspensión del caso por enten-der que no sólo ya esta situación se ha repetido en ocasión anterior, sino que no se ha cumplido con el reglamento al solicitarse la sus-pensión. El reglamento de la Comisión, en su artículo quinto, inciso C dispone lo siguiente: ‘Las solicitudes de suspensión se harán por escrito expresándose las razones para ello.’ ‘No se concederá sus-pensión alguna excepto por razones justas.’ ‘Una copia de la petición de suspensión será notificada a las partes.’ Entiende este Comisionado que si bien es cierto que a los obreros que tienen casos pendientes ante esta Comisión debe dárseles toda la oportunidad de probar sus casos, sin embargo no llega el derecho del obrero hasta el extremo de obstaculizar la marcha de los demás procedimientos pendientes ante esta Comisión y de lesionar los derechos de la otra parte, que también deben ser salvaguardados por esta Comisión, cuya misión es impartir justicia para todas las partes por igual. Entiende este Comisionado que no está justificada la suspensión de este caso y que no se han aducido razones suficientes para que se decrete dicha suspensión y que la solicitud no cumple con nuestro reglamento. . . . Es de lamentarse que en un caso precisamente de muerte, se prive de compensación a personas que presuntivamente tienen derecho a ella, pero esta Comisión, que ejerce funciones tam-bién cuasi judiciales, debe atemperarse lo más posible a las reglas *281de procedimiento civil que rigen en las cortes de acuerdo con la propia Ley y una situación como ésta no sería tolerada en ninguna corte de justicia y no vemos por qué nosotros debemos tolerarla cuando funcionamos como organismo cuasi judicial.”
 Por los autos tenemos conocimiento de la gran cantidad de trabajo acumulado en la Comisión para la fecha en que este caso fue resuelto; nos damos cuenta de los laudables esfuerzos que los miembros de la Comisión vienen realizando para que su calendario esté al día; censuramos a aquellos abogados que lejos de cooperar obstruyen'la labor de la Comisión; pero creemos que en el presente caso no está justificado el castigo impuesto a los beneficiarios desestimándoles su caso. Que el doctor González estaba enfermo el día de la vista no ha sido controvertido por nadie, y debemos presumir que su ineompareceneia estuvo justificada. Si tenemos en cuenta que los beneficiarios son gente pobre, dependientes de un obrero, comprenderemos que su incomparecencia el día de la vista, sabiendo que el testigo principal se hallaba enfermo, no está del todo injustificada, pues para dichos testigos un viaje de Río Grande a San Juan, ante la perspectiva de una suspensión por habérselo así anunciado el abogado, representa un sacrificio inútil. Sin duda si el comisionado hubiese aceptado la proposición del abogado del administrador, con la cual estuvo conforme el abogado de los beneficiarios, al efecto de oír entonces la prueba del administrador y en ocasión posterior la de los beneficiarios, ningún perjuicio se hubiera causado al primero ni tampoco a los segundos, ni la labor de la Comisión hubiera sido notablemente perjudicada.
El hecho de que la Comisión sea una junta de naturaleza cuasi judicial y que los procedimientos ante ella, hasta donde fuere posible, se rijan por los de las cortes de distrito, no implica que dicha comisión deba abandonar la flexibilidad y sencillez características del procedimiento administrativo. Parece apropiado reproducir aquí las siguientes palabras *282•con que el Juez Frankfurter da principio a su opinión disi-dente en el caso de Communications Comm’n. v. N.B.C., 319 U. S. 239, 248, 87 L. Ed. 1374:
“A diferencia de las cortes, cuya misión principal es la determi-nación de derechos privados aunque intereses públicos puedan estar envueltos, las agencias administrativas están principalmente encar-gadas de la determinación de derechos públicos aunque los intereses privados puedan ser afectados. En no pequeño grado las agencias administrativas para la determinación de derechos públicos fueron, creadas por el Congreso debido a la necesidad de seguir procedimien-tos más flexibles y menos tradicionales que los desarrollados por las cortos de justicia. Es esencial a la vitalidad del proceso administra-tivo que los poderes sobre la forma del procedimiento a seguir conferidos a estas agencias administrativas no estén limitados a los métodos convencionales por los cuales se efectúa la labor de las-cortes. ’ ’
Los elevados fines de la Leji de Compensaciones por Ac-cidentes del Trabajo se cumplen mejor dando una nueva, oportunidad a los beneficiarios del obrero de ser oídos, y a. ese fin procede dejar sin efecto la resolución recurrida y de-volver el caso a la Comisión para la celebración de la vista.